Order entered October 14, 2019



                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-19-00519-CV

                  ESTER WILLIAMS, A HOLEE BAIL BONDS, Appellant

                                               V.

                                    JOANN SEMPLE, Appellee

                           On Appeal from the County Court at Law No. 3
                                       Dallas County, Texas
                               Trial Court Cause No. CC-16-06177-C

                                            ORDER
       On August 30, 2019, appellant filed a motion to extend time to file her brief asserting, in

part, that the parties were attempting to settle their dispute. By order dated September 6, 2019,

we directed appellant to file, no later than October 1, 2019, her opening brief, a status report

concerning the parties’ settlement efforts, or a motion to dismiss the appeal. To date, appellant

has not complied. Accordingly, to ensure this appeal moves forward, we ORDER appellant’s

opening brief be filed no later than November 1, 2019. We caution appellant that failure to

comply may result in dismissal of the appeal without further notice. See TEX. R. APP. P.

38.8(a)(1), 42.3(b),(c).




                                                      /s/   BILL WHITEHILL
                                                            JUSTICE